DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lykkja (US 2020/0098257) in view of Dong (CN 110427369 A).
As to claim 1, Lykkja discloses in traffic warning system having claimed
a.	a demarcation device for demarking a lane of vehicular traffic and a visible shape comprising a pylon configured to be visible to vehicle drivers and autonomously operated vehiclesread on ¶ 0048, (collapsible traffic cone 100 also contains rechargeable batteries 105, 107 within the base 101. The batteries provide a power source for ITS station components 109 also located in the base, and provide increased stability to the cone as a secondary function);
b.	a weighted base read on 0049, (collapsible traffic cone 100 also contains rechargeable batteries 105, 107 within the base 101.  The batteries provide a power source for ITS station components 109 also located in the base, and provide increased stability to the cone as a secondary function); 
d.	electronics, comprising a wireless transmitter and receiver or alternatively comprising a transceiver, the electronics mounted in or on the upper visible shape or the weighted base or in portions of both, and configured for wireless communication with other demarcation devices read on ¶ 0049, (the ITS station components 109 include a positioning system such as a GNSS and an antenna 111, which is capable of working as both as transmitter and a receiver. The antenna 111 acts as a transmitter and receiver for communication between traffic cones, and also as a transmitter for communications between the traffic cone and vehicles (or alternatively a central station) using either GSM/LTE and/or 5.9 GHz communication).  
Lykkia does not explicitly disclose non-transitory computer-readable media containing instructions that when implemented by a computing environment cause a method to be performed, the method comprising: selecting a first local identification code associated with the demarcation device, including the first local identification code in the wireless communication: and upon receiving a message from another demarcation device using the first local dentification code for identification, selecting a second local identification code, distinct from all other local identification codes used by the other demarcation devices.  However, Dong in road enclosing monitoring method teaches:
a.	non-transitory computer-readable media containing instructions that when implemented by a computing environment cause a method to be performed, the method comprising: selecting a first local identification code associated with the demarcation device, including the first local identification code in the wireless communication: and upon receiving a message from another demarcation device using the first local dentification code for identification, selecting a second local identification code, distinct from all other local identification codes used by the other demarcation devices read on Page 13, Para. 4, (locating the traffic cone Specifically, target road enclosing model containing the key traffic cone number relates to road region, the plurality of with function of locating, selecting number is number of key traffic cone locating traffic cone as each key traffic cone, and respectively generating identification information each key traffic. Further, also can generate adjacent key traffic cone corresponding relation and corresponding relation according to the adjacent key traffic cone bevel is set on the key traffic road region, the key traffic cone for example in Table 1 as an example, the identification information of 035 is disposed adjacent the key traffic cone is 001 to the identification information, the identification information is 002 of key traffic cone is arranged adjacent to the key traffic cone to the identification information is 008. or identification information adjacent to the key traffic cone is set as adjacent key traffic cone. The information is 001 the identification of key traffic cone is arranged adjacent to the key traffic cone to the identification information is 002.  Alternatively, the plurality of key traffic cone the un-mark according to the set target road shielding rule of key road traffic control zone model in the set, and respectively obtaining the plurality of key traffic cone. based on the current geographic location each key traffic, determining the arrangement order cone each key traffic, and generating identification information each key traffic in turn according to the arrangement order. In one example, according to the northward from the south direction or the direction from east to west, and orderly generating each key traffic cone identification information.  Further, the association relation is further capable of recording the initial geographic position of each key traffic cone, and generating identification information with the initial geographic position of each key traffic, adding the association relationship to the target road enclosing in the model).
As to claim 3, Lykkja  further discloses:
a.	a sensor, mounted in or on the upper visible shape or the weighted base, and configured to measure or detect an object proximate to the demarcation device read on ¶ 0015, (In order to determine the position of the device with respect to the road with greater precision, the following may be implemented instead of, or alongside, GNSS: LIDAR and optical imaging cameras. For example, to obtain a time-of-flight distance measurement a warning device may emit a signal (e.g. laser, ultrasound or radar) which is reflected by a kerb or barrier on the edge of the road, then detected back at the warning device and a central processing unit within the device determines from the flight time of the signal the distance between itself and the reflecting object).   
As to claim 5, Lykkja  further discloses:
a.	an antenna operably connected to the electronics and mounted within the upper visible shape or projecting above the upper visible shape, and configured to transmit and receive wireless messages read on ¶ 0049, (the antenna 111 acts as a transmitter and receiver for communication between traffic cones, and also as a transmitter for communications between the traffic cone and vehicles (or alternatively a central station) using either GSM/LTE and/or 5.9 GHz communication. In some embodiments there are three antennas assigned to the GNSS, GSM/LTE and 5.9 GHz communication channel respectively. The collapsible traffic cone 100 is deployed via a spring-loaded mechanism comprising a compression spring 113). 
As to claim 6, Lykkja  further discloses:
a.	an energy source mounted in or on the upper visible shape or the weighted base, and configured to power the electronics read on ¶ 0049, (The collapsible traffic cone 100 also contains rechargeable batteries 105, 107 within the base 101). 
As to claim 7, Lykkja  further discloses:
a.	wherein the energy source is at least one of: a. aphotoelectric cell or an array of photoelectric cells; b. abattery; c. athermocouple; d. agas-filled enclosure; and e. combinations of these read on ¶ 0049, (The collapsible traffic cone 100 also contains rechargeable batteries 105, 107 within the base 101). 
As to claim 8, Lykkja  further discloses:
a.	a lamp mounted in or on the upper visible shape read on ¶ 0003, (Warning devices such as traffic cones can be used e.g. by emergency services and by road maintenance to indicate incidents and temporarily closed lanes on roads. A visual warning is traditionally provided to the driver courtesy of the common combination of a bright colour and reflective strip. Some traffic cones may also be fitted with a flashing light to further increase the visibility of the device). 
As to claim 9, Lykkja  further discloses:
a.	detect a vehicle or pedestrian passing proximate to the device read on ¶ 0015, (alongside, GNSS: LIDAR and optical imaging cameras. For example, to obtain a time-of-flight distance measurement a warning device may emit a signal (e.g. laser, ultrasound or radar) which is reflected by a kerb or barrier on the edge of the road, then detected back at the warning device and a central processing unit within the device determines from the flight time of the signal the distance between itself and the reflecting object). 
As to claim 10, Lykkja  further discloses:
a.	record data related to the vehicle or pedestrian passing, the data comprising at least a count or a time read on ¶ 0035, (any of the plurality of devices which contains a library of patterns of mutual positions of a plurality of warning devices stored in its memory may act as the master warning device. In a set of embodiments, the master warning device is the first warning device within the plurality to be deployed. This device may transmit a signal (the ‘master signal’) on a warning device communication channel which specifies it is acting as the master device). 
As to claim 11, Lykkja does not explicitly disclose transmit a hailing message to other demarcation devices, the hailing message comprising at least an identification code of the hailing device.
	However, Dong in road enclosing monitoring teaches: 
b.	transmit a hailing message to other demarcation devices, the hailing message comprising at least an identification code of the hailing device read on Page 2, Para. 10, (the identification information of itself and the current geographical position is transmitted to the monitoring device, identification information and current geographical position is used for indicating the monitoring device output monitoring result, the monitoring result is used for representing whether each key traffic cone effectively enclosing the road control area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the road enclosing monitoring method, device of Dong into Lykkja in order to provide a real time monitoring state of road enclosing, and can real time confirmation road whether the enclosing object road enclosing monitoring.
As to claim 12, Dong further teaches:
a.	receive a hailing message transmitted by another demarcation device, and to transmit a reply message comprising at least an identification code of the replying demarcation device read on Page 4, Para. 5, (road enclosing monitoring method provided by the invention can be used in application environment as shown in FIG. 1. wherein, the monitoring device 102 can communicate with each key traffic cone 104. wherein, the monitoring device 102 may be, but is not limited to a variety of personal computer, notebook computer, intelligent mobile phone, a tablet computer and a portable wearable device, each key traffic cone 104 may be a traffic cone has locating function).
As to claim 15, Dong further teaches:
a.	method for preparing a local network, the local network comprising a plurality of wireless devices, the method comprising: transmitting, by a first wireless device of the plurality, a wireless hailing message comprising an identification code of the first wireless device read on Page 2, Para. 10, (the identification information of itself and the current geographical position is transmitted to the monitoring device, identification information and current geographical position is used for indicating the monitoring device output monitoring result, the monitoring result is used for representing whether each key traffic cone effectively enclosing the road control area);
b. 	receiving, by the first wireless device, a plurality of reply messages, each reply message transmitted by another wireless device of the plurality, each reply message comprising an identification code of the replying wireless device read on Page 4, Para. 5, (road enclosing monitoring method provided by the invention can be used in application environment as shown in FIG. 1. wherein, the monitoring device 102 can communicate with each key traffic cone 104. wherein, the monitoring device 102 may be, but is not limited to a variety of personal computer, notebook computer, intelligent mobile phone, a tablet computer and a portable wearable device, each key traffic cone 104 may be a traffic cone has locating function);
c.	recording, in a memory of the first wireless device, the identification codes read on Page, 8, Para. 12, (the road association relation between enclosing table records the identification information with the initial geographic position of each key traffic, according to identification information of each query, can obtain the road in the shielding table, the initial geographic position respectively corresponding to each identification information. respectively comparing the current geographic position and corresponding to the initial geographic position, outputting the monitoring result according to the result of the comparison).
As to claim 18, Lykkja  further discloses:
a.	determining, based at least in part on the distances, a centrally positioned wireless device, and declaring the centrally positioned wireless device to be a leader or manager of the local network read on ¶ 0056, (the master device may then determine whether the slave device meets a set of criteria to join the network. The join message also provides the master with information on the position of the potential slave cone. This information is used by the master device together with information from other slave/potential slave devices to determine the mutual positions and pattern of the devices (step 415). More specifically the master device tries to recognize a pattern from the mutual positions of the traffic cones using the library of patterns stored in its memory. Each pattern in the library has an associated specific message relating to the pattern of the traffic cones. The master device then transmits the specific message corresponding to this pattern e.g. ‘merge left’, ‘merge right’. The master cone may also use information about its own precise position relative to the roads to determine which side of the road it is on or which lane it is in). 
As to claim 19, Lykkja  further discloses:
a.	a traffic cone configured to demark a vehicle passage lane, the traffic cone configured to: a. sense or detect a vehicle passing proximate to the traffic cone; and b. transmit, to another traffic cone or to a base station, a wireless message indicating data related to the vehicle or the vehicle's passage read on ¶ 0016 & ¶ 0059, (at least one of the plurality of warning devices determines the direction of traffic flow. A warning device may determine the direction of traffic flow using a radar transmitter and receiver, where an oncoming vehicle reflects the radar signal and a Doppler shifted radar signal is received by the radar receiver in the warning device. A central processing unit in the warning device determines from the Doppler shift the direction of approach of the oncoming vehicle. The central processing unit may also determine speed of an oncoming vehicle from the observed Doppler shift. Alternatively, information on direction of traffic flow may be received from a third party, e.g. approaching vehicles with C-ITS equipment or a remote station.  In the situation where the warning device behaves as a slave, the device sends out a join message to the master device responsible for the master signal at step 432 which includes information on the slave device's position. The device will then receive a configuration message from the master device (step 425). The configuration messages provides information necessary for the slave device to join the master's network of warning device, and details of the specific warning message to be transmitted. At step 427 the slave device transmits the specific warning message which is received by local ITS-equipped receivers.  Steps 425 and 427 may then repeated, which allows for configuration changes to the network).  b.	receive, from the base station, instructions related to the vehicle; and transmit a message to the vehicle the message instructing the vehicle to stop or to go read on ¶ 0063, (with reference to FIGS. 3 and 4, the set of traffic cones determine a specific message relating to their mutual positions. At least one of these traffic cones may also be fitted with a radar transmission and receiving electronics as part of the ITS system which allows the system of traffic cones to determine the direction of traffic flow and so select the correct message of ‘move/merge left’ or ‘move/merge right’. Upon determining the relative direction of traffic flow, the system transmits a ‘move/merge left’ message, which is received by a vehicle 517 with ITS capabilities. The vehicle can then safely move across to the left hand lane 511. The ‘move/merge left’ or ‘move/merge right’ message may also be determined from a map stored in the memory of at least one of the traffic cones). 
As to claim 20, Lykkja  further discloses:
a.	detect an approaching vehicle and to transmit a message to the vehicle instructing the vehicle to change course read on ¶ 0063, ( At least one of these traffic cones may also be fitted with a radar transmission and receiving electronics as part of the ITS system which allows the system of traffic cones to determine the direction of traffic flow and so select the correct message of ‘move/merge left’ or ‘move/merge right’. Upon determining the relative direction of traffic flow, the system transmits a ‘move/merge left’ message, which is received by a vehicle 517 with ITS capabilities. The vehicle can then safely move across to the left hand lane 511. The ‘move/merge left’ or ‘move/merge right’ message may also be determined from a map stored in the memory of at least one of the traffic cones).

5.	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Lykkja in view of Dong and further in view of Jarratt (WO 2019069104).
As to claim 2, Lykkja in view of Dong does not explicitly disclose wherein the wireless communication is according to 5G or 6G technology.
	However, Jarratt in traffic cones which contain a radio transmitter for transmitting messages to near-by receivers teaches:
b.	wherein the wireless communication is according to 5G or 6G technology read on Page 8, Lines 10-27, (each sensor unit 5 comprises one or more sensors 5A, a processor 5B, global navigation satellite system receiver (GNS) (e.g. GPS) 5C, power supply level indicator 5D, transceiver 5E and clock 5F. The sensor unit may be incorporated into a lantern and thus be powered by a battery ((or other energy store)not shown) used to power the light source of the lantern. The sensor unit comprises a switch 5G arranged to be activated by mounting of the sensor unit on the cone to place the sensor unit in a deployed mode. Alternatively (or in addition), the switch may operable by a workman)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the apparatus and method for monitoring a temporary perimeter that delineates between an open carriageway and work area of Jarratt into Lykkja in view of Dong in order to provide a safe work area for those carrying out the works and a sensing array for detecting a vehicle strike on the perimeter and/or incursion into the work area, each sensor unit arranged to transmit status messages; and a classifying mechanism arranged to derive from status messages received from multiple of said sensor units a characteristic of the perimeter, e.g. it is being constructed; that construction has been completed; being deconstructed; that deconstruction is completed; that the perimeter has been reconstructed following an incursion.

6.	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Lykkja in view of Dong and further in view of Kitamura (JP 2004/240701 A).
As to claim 4, Lykkja in view of Dong does not explicitly disclose a window or aperture configured to admit signals or images or energy which the sensor is configured to detect.
	However, Kitamura in image monitoring system teaches:
b.	a window or aperture configured to admit signals or images or energy which the sensor is configured to detect read on ¶ 0025, (FIG. 18 is an external view of the cone 60 when lighting is provided. Reference numeral 61 denotes a window for a lens, and 65 denotes a window for illumination. Since near-infrared LEDs are often used for illumination for vehicle number recognition, the inside of the window can be made invisible by configuring the window glass with a filter that cuts visible light).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the travel time measurement system, cone, vehicle number recognition system of Kitamura into Lykkja in view of Dong in order to provide a an image monitoring system which can easily measuring the travel time and difficult to be perceived by drivers.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lykkja in view of Dong and further in view of Behrens (ES 2336968 T3).
As to claim 13, Lykkja does not explicitly disclose receive one or more messages transmitted by other demarcation devices, and to measure an amplitude of each of the received messages
	However, Behrens in doppler radar systems especially for surveillance and imposition teaches:
b.	receive one or more messages transmitted by other demarcation devices, and to measure an amplitude of each of the received messages read on Page 4, Para. 4, ( the Doppler radar principle and a difference in speed measurement, which can be done with high precision, the amplitude of variation of the measured values of the distance is very large. The punctual reflections that arrive from a vehicle to the radar antenna they extend over all the contour of the vehicle on which the section of the Radar. The radar section projected on a vehicle that circulates through the radar cone varies depending on the respective vehicle geometry as well as its position within the cone of radar, starting from the entrance to the exit of the cone of Radar).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the procedure and device for the determination of the vehicle class of Behrens into Lykkja in view of Dong in order to provide a radar radiation directed on the road in the form of a radar cone with a low horizontal opening angle, an acute positioning angle and at a distance from a roadway, and by evaluating the radar signals caused by the reflection in a vehicle that circulates along the roadway to determine the path way and the distance of the vehicle from the transmitter. 

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lykkja in view of Dong and further in view of Behrens  and further in view of Pillai (US 2017/0286782).
As to claim 14, Lykkja in view of Dong does not explicitly disclose determine a distance corresponding to each amplitude.
However, Behrens in  road scene familiarity teaches:
a.	determine a distance corresponding to each amplitude read on Page 4, Para. 4, ( the Doppler radar principle and a difference in speed measurement, which can be done with high precision, the amplitude of variation of the measured values of the distance is very large. The punctual reflections that arrive from a vehicle to the radar antenna they extend over all the contour of the vehicle on which the section of the Radar. The radar section projected on a vehicle that circulates through the radar cone varies depending on the respective vehicle geometry as well as its position within the cone of radar, starting from the entrance to the exit of the cone of Radar).  Lykkja in view of Dong in view of Behrens  does not explicitly disclose determine a spatial distribution of the plurality of demarcation devices according to the distances.
However, Pillai in  road scene familiarity teaches:
b.	determine a spatial distribution of the plurality of demarcation devices according to the distances read on ¶ 0078, (the scene processor 252 may analyze holistic spatial information and spatial envelop properties of the given road scene to determine scene compositions (e.g., dynamic objects, static objects), object type of the detected objects (e.g., construction vehicles, road workers, police officers, lane boundaries, barricades, traffic signs), number of items associated with each object type (population of pedestrians, a count of traffic cones), relative position and/or spatial distribution of the detected objects within the scene (e.g., lane position of other moving platforms 118, relative distance between traffic cones, surrounding vehicle layout), etc. In some embodiments, the scene processor 252 may also determine other road scene aspects of the dynamic outside situation such as weather condition (e.g., sunny, partially cloudy, raining heavily), lighting condition (e.g., bright, low, normal), scene-level context (e.g., light, moderate, heavy traffic, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate generating real-time driver familiarity index for fine-grained dynamic road scenes of Pillai into Lykkja in view of Dong and further in view of Behrens  in order to provide a driving instructions to the user at a frequency and level of detail corresponding to the familiarity of the user with the road situation ahead and the user assistance instructions, determined based on a familiarity index determined by the familiarity application. 

9.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lykkja in view of Dong and further in view of Behrens (ES 2336968 T3).
As to claim 16, Lykkja in view of Dong does not explicitly disclose receive one or more messages transmitted by other demarcation devices, and to measure an amplitude of each of the received messages
	However, Behrens in doppler radar systems especially for surveillance and imposition teaches:
b.	receive one or more messages transmitted by other demarcation devices, and to measure an amplitude of each of the received messages read on Page 4, Para. 4, ( the Doppler radar principle and a difference in speed measurement, which can be done with high precision, the amplitude of variation of the measured values of the distance is very large. The punctual reflections that arrive from a vehicle to the radar antenna they extend over all the contour of the vehicle on which the section of the Radar. The radar section projected on a vehicle that circulates through the radar cone varies depending on the respective vehicle geometry as well as its position within the cone of radar, starting from the entrance to the exit of the cone of Radar).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the procedure and device for the determination of the vehicle class of Behrens into Lykkja in view of Dong in order to provide a radar radiation directed on the road in the form of a radar cone with a low horizontal opening angle, an acute positioning angle and at a distance from a roadway, and by evaluating the radar signals caused by the reflection in a vehicle that circulates along the roadway to determine the path way and the distance of the vehicle from the transmitter. 
As to claim 17, Lykkja does not explicitly disclose determining, based at least in part on the measured amplitude or power, a respective distance between the first wireless device and each of the replying wireless devices.
	However, Behrens in doppler radar systems especially for surveillance and imposition teaches:
b.	determining, based at least in part on the measured amplitude or power, a respective distance between the first wireless device and each of the replying wireless devices read on Page 4, Para. 4, ( the Doppler radar principle and a difference in speed measurement, which can be done with high precision, the amplitude of variation of the measured values of the distance is very large. The punctual reflections that arrive from a vehicle to the radar antenna they extend over all the contour of the vehicle on which the section of the Radar. The radar section projected on a vehicle that circulates through the radar cone varies depending on the respective vehicle geometry as well as its position within the cone of radar, starting from the entrance to the exit of the cone of Radar).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the procedure and device for the determination of the vehicle class of Behrens into Lykkja in order to provide a radar radiation directed on the road in the form of a radar cone with a low horizontal opening angle, an acute positioning angle and at a distance from a roadway, and by evaluating the radar signals caused by the reflection in a vehicle that circulates along the roadway to determine the path way and the distance of the vehicle from the transmitter. 

Response to Arguments
10. 	a.  Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  
	b.  Applicant's arguments with respect to claims 19-18 have been considered but they are not persuasive. 
Applicant argues:
Claim 19 is rejected under 35 USC 102 as allegedly unpatentable over Lykkja
(US 2020/0098257). Without prejudice to these claims, and reserving the right to submit these
claims in a continuation application, these claims have been amended in the interest of
expeditious prosecution and therefore are submitted to be allowable. Applicant submit Lykkja
fails to teach or disclose the claims as amended.

Examiner reply:
	Lykkja discloses the amended claim limitation as follows: receive, from the base station, instructions related to the vehicle; and transmit a message to the vehicle the message instructing the vehicle to stop or to go read on ¶ 0063, (with reference to FIGS. 3 and 4, the set of traffic cones determine a specific message relating to their mutual positions. At least one of these traffic cones may also be fitted with a radar transmission and receiving electronics as part of the ITS system which allows the system of traffic cones to determine the direction of traffic flow and so select the correct message of ‘move/merge left’ or ‘move/merge right’. Upon determining the relative direction of traffic flow, the system transmits a ‘move/merge left’ message, which is received by a vehicle 517 with ITS capabilities. The vehicle can then safely move across to the left hand lane 511. The ‘move/merge left’ or ‘move/merge right’ message may also be determined from a map stored in the memory of at least one of the traffic cones).  Lykkja receiving electronics as part of the ITS system which allows the system of traffic cones to determine the direction of traffic flow and so select the correct message of ‘move/merge left’ or ‘move/merge right’.
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1-20 are currently rejected for the reasons set forth in the above argument and this Office action.  

Citation of pertinent Prior Arts
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689